
QuickLinks -- Click here to rapidly navigate through this document


Exhibit 10.11


January 25, 2002

Mr. Marvin P. Rich
1930 Ocean Avenue #205
Santa Monica, CA 90405


Dear Mr. Rich:

        Congratulations! On behalf of Health Net, Inc. (the "Company"), we would
like to make you an offer of employment as our Executive Vice President, Finance
and Operations. The terms and conditions of your employment by the Company,
which employment would commence on January 28, 2002, are as set forth in this
letter agreement (this "Agreement"):

        1.    Salary and Engagement Bonus.    

        A.    Salary.    You will be paid an annual base salary of $500,000,
less applicable withholdings (payable on a bi-weekly basis) ("Base Salary"),
which covers all hours worked. Generally, your Base Salary will be reviewed
annually, but the Company reserves the right, subject to the provisions of
Sections 8 and 9 below, to change your compensation from time-to-time. Pursuant
to the By-laws of the Company, any adjustment to your compensation must be made
with the approval of the Compensation and Stock Option Committee (the
"Committee") of the Company's Board of Directors (or, in the event that you
constitute one of the top two (2) highest paid executive officers of the
Company, with the ratification of the Company's Board of Directors).

        B.    Engagement Bonus.    You will also receive a bonus in the amount
of $450,000 payable within thirty (30) days of your effective date of employment
("Engagement Bonus"). You must be actively employed and on the Company payroll
in order to receive the Engagement Bonus. In addition, if you voluntarily
terminate your employment without Good Reason (as defined below) or the Company
terminates you for Cause (as defined below) within the first two (2) years of
employment, you will be required to repay to the Company a percentage of the
Engagement Bonus determined by dividing (i) twenty-four (24) less the number of
months you were employed by the Company by (ii) twenty-four (24).

        2.    Duties.    Your duties and responsibilities will include the
oversight of finance, information systems, and health plan operations, including
such functions as claims, membership services, membership accounting and
customer service, but the Company reserves the right, subject to the provisions
of Sections 8 and 9 below, to assign you other duties as needed and to change
your duties from time to time on reasonable notice, based on your skills and the
needs of the Company. You will report directly to Jay Gellert, Chief Executive
Officer and President of the Company, but your reporting relationship may be
changed from time to time at the discretion of the Company. Your title will be
Executive Vice President, Finance and Operations, but may be changed at the
discretion of the Company to a title that reflects a similarly senior executive
position.

        3.    Adjustments and Changes in Employment Status.    You understand
that the Company reserves the right, subject to the provisions of Sections 8 and
9 below, to make personnel decisions regarding your employment, including but
not limited to decisions regarding any promotion, salary adjustment, transfer or
disciplinary action, up to and including termination, consistent with the needs
of the business. Generally, performance and compensation are reviewed on an
annual basis.

        4.    Protection of Proprietary and Confidential Information.    You
agree that your employment creates a relationship of confidence and trust with
the Company with respect to Proprietary and Confidential Information (as defined
below) of the Company learned by you during your employment.

        A.    You agree not to directly or indirectly use or disclose any of the
Proprietary and Confidential Information (as defined below) of the Company or
any of its affiliates at any time except in connection with the services you
provide to such entities. "Proprietary and Confidential Information" shall mean
trade secrets, confidential knowledge, data or any other proprietary or

--------------------------------------------------------------------------------

confidential information of the Company or any of its affiliates, or of any
customers, members, employees or directors of any of such entities, but shall
not include any information which (i) was publicly known and made generally
available in the public domain prior to the time of disclosure to you by the
Company or (ii) becomes publicly known and made generally available after
disclosure to you by the Company. By way of illustration but not limitation,
"Proprietary and Confidential Information" includes: (i) trade secrets,
documents, memoranda, reports, files, correspondence, lists and other written
and graphic records affecting or relating to any such entity's business;
(ii) confidential marketing information including without limitation marketing
strategies, customer and client names and requirements, services, prices,
margins and costs; (iii) confidential financial information; (iv) personnel
information (including without limitation employee compensation); and (v) other
confidential business information.

        B.    You further agree that at all times during your employment and
thereafter, you will keep in confidence and trust all Proprietary and
Confidential Information, and that you will not use or disclose any Proprietary
and Confidential Information or anything related to such information without the
written consent of the Company, except as may be necessary in the ordinary
course of performing your duties to the Company.

        C.    All property, including, but not limited to, Proprietary and
Confidential Information, documents, data, records, apparatus, equipment and
other physical property, whether or not pertaining to Proprietary and
Confidential Information, provided to you by the Company or any of its
affiliates or produced by you or others in connection with your providing
services to the Company or any of its affiliates shall be and remain the sole
property of the Company or its affiliates (as the case may be) and shall be
returned promptly to such appropriate entity as and when requested by such
entity. You shall return and deliver all such property upon termination of your
employment, and you may not take any such property or any reproduction of such
property upon such termination.

        D.    You recognize that the Company and its affiliates have received
and in the future will receive information from third parties which is private,
proprietary or confidential information subject to a duty on such entity's part
to maintain the confidentiality of such information and to use it only for
certain limited purposes. You agree that during your employment, and thereafter,
you owe such entities and such third parties a duty to hold all such private,
proprietary or confidential information received from third parties in the
strictest confidence and not to disclose it, except as necessary in carrying out
your work for such entities consistent with such entities' agreements with such
third parties, and not to use it for the benefit of anyone other than for such
entities or such third parties consistent with such entities' agreements with
such third parties.

        E.    Any breach of this Section shall be a material breach of this
Agreement.

        5.    Representation and Warranty of Employee.    You represent and
warrant to the Company that the performance of your duties, and the entering
into of this Agreement, has not and will not violate any agreements with or
trade secrets of any other person or entity. You further represent to the
Company that the letter from WebMD Corporation ("WebMD") dated January 23, 2002,
a copy of which you have provided to us, is a true and correct copy of such
letter. In addition, you represent and warrant to the Company that you have not
shared or disclosed, and will not share or disclose to the Company, any
proprietary or confidential information of your previous employers or any other
third party.

        6.    Employee Benefits.    

        A.    Employee Benefit Programs.    You may be eligible for various
employee benefit programs if you meet the applicable participation requirements.
These benefit programs include paid time off ("PTO"), holidays, group medical,
dental, vision, term life, and short and long term disability insurance and
participation in the Company's 401(k) plan and tuition reimbursement plan. You
will also be eligible to participate in any employee benefit programs added at
any future time that are

2

--------------------------------------------------------------------------------

generally applicable to senior executives of the Company and that have been
approved by the Committee, provided that you meet the applicable participation
requirements; provided, however, that this provision does not extend to any
individually negotiated or tailored benefits, plans or programs covering a
particular employee or employees. Although the Company may sponsor a benefit or
plan or program for some employees, it is not required to do so for all
employees and may exclude certain employees now or in the future from one or
more benefits, plans or programs. The Company or its subsidiaries or affiliates
may modify, terminate or amend any benefit or plan in its discretion,
retroactively or prospectively, subject only to applicable law.

        B.    Required Insurance.    You will be covered by workers'
compensation insurance and state disability insurance, as required by state law.

        C.    Automobile Allowance.    The Company will provide you with an
automobile allowance of $1,000 per month, subject to normal payroll deductions.

        D.    Financial Counseling Allowance.    You will be reimbursed up to
the amount of $5,000 per year for documented costs incurred for your personal
financial counseling services.

        E.    Incentive Bonus.    You will also be eligible to participate in
the Health Net, Inc. Executive Incentive Plan (also known as the Management
Incentive Plan ("MIP")) in accordance with the terms of the MIP, which provides
you with a target opportunity to earn up to 70% of your Base Salary, prorated
from your date of hire, as additional compensation, according to the terms of
the actual MIP documents. The bonus payment will range from 0% to 150% of target
depending upon the actual results achieved, and specific, individually tailored
measures will be established by the Company that must be achieved by you in
order for you to be eligible to receive above target payments for a given plan
year. It is understood that the Committee and the Company will award bonus
amounts, if any, as it deems appropriate consistent with the guidelines of the
MIP. You acknowledge that in the event you are one of the top five (5) highest
paid executive officers of the Company for a given year under applicable federal
securities laws, your bonus for that year, if any, will be subject to the
Company's Performance Based 162(m) Plan in lieu of the MIP.

        F.    Relocation Benefits.    You agree that, notwithstanding any
Company policy that may be in effect, you will not be eligible to receive any
relocation benefits in connection with your employment by the Company.

        G.    Expenses.    Subject to and in accordance with the Company's
written guidelines and procedures for business and travel expenses, you will
receive reimbursement for all business travel and other out-of-pocket expenses
reasonably incurred by you in the performance of your duties pursuant to this
Agreement.

        7.    Equity Based Stock Options.    With a grant date effective as of
the first date of your employment hereunder, you will be granted non-qualified
stock options to purchase 800,000 shares of the Class A Common Stock of the
Company (the "Stock Options"). All options granted to you will be granted under
the applicable Company Stock Option Plan (the "Stock Option Plan"), and will be
subject to the terms of the Company's form of option agreement as adopted by the
Stock Option Committee (the "Stock Option Agreement"). These options will expire
ten (10) years from the grant date (subject to earlier termination as provided
in the Stock Option Agreement or the Stock Option Plan), will be subject to the
vesting schedule set forth below and will have an exercise price equal to the
closing sales price of the Common Stock on your first day of employment. In the
event of any inconsistency with this Agreement, the terms of the Stock Option
Agreement and the Stock Option Plan shall control. Any future recommendation for
additional options made by the Company's management will be made consistent with
your performance and generally comparable to your peers at the time option
recommendations are presented to the Stock Option Committee. It is further
agreed

3

--------------------------------------------------------------------------------

that this initial grant to you will be considered a "mega-grant" and you will
therefore not be eligible to receive additional option grants until 2003.

        A.    Vesting.    

        (1)  One-half (1/2) of the options (400,000) will vest in four (4) equal
annual installments, beginning on the first anniversary of your first day of
employment.

        (2)  The remaining one-half (1/2) of the options (400,000) will vest in
the following amounts at the earlier of (i) the occurrence of the following
performance requirements which accelerate the vesting date (subject to a
requirement that the shares must be held for one (1) year after the acceleration
date) or (ii) the following vesting dates:

•133,334 vest at either (a) the time the closing share price for 20 consecutive
trading days is equal to or greater than $30 or (b) 5 years after the grant
date;

•133,333 vest at either (a) the time the closing share price for 20 consecutive
trading days is equal to or greater than $35 or (b) 5 years after the grant
date;

•133,333 vest at either (a) the time the closing share price for 20 consecutive
trading days is equal to or greater than $40 or (b) 5 years after the grant
date.

        8.    Termination of Employment.    Your employment with the Company is
"at will," which means that either you or the Company may terminate the
employment relationship at any time, with or without notice and with or without
Cause or Good Reason (as defined below), subject to the provisions of Section 9
below.

        A.    Termination by the Company for Cause.    The Company may terminate
your employment for "Cause." For purposes of this Agreement, Cause shall mean:
(i) an act of dishonesty causing harm to the Company or any of its affiliates;
(ii) abuse of alcohol or use of illegal drugs; (iii) conviction of or plea of
nolo contendere to a felony or a misdemeanor involving moral turpitude;
(iv) willful refusal to perform or gross neglect of the duties assigned to you;
(v) willful breach of any law that, directly or indirectly, adversely affects
the Company or any of its affiliates; (vi) a material breach by you following a
Change in Control of those duties and responsibilities of yours that do not
differ in any material respect from your duties and responsibilities during the
90-day period immediately prior to such Change in Control (other than as a
result of incapacity due to physical or mental illness) which is demonstrably
willful and deliberate on your part, which is committed in bad faith or without
reasonable belief that such breach is in the best interests of the Company or
any of its affiliates and which is not remedied in a reasonable period of time
after receipt of written notice from the Company specifying such breach; or
(vii) breach of your obligations hereunder (or under any written Company policy)
to protect the Proprietary and Confidential Information of the Company or any of
its affiliates.

        B.    Termination by the Company without Cause.    The Company may
terminate your employment at any time and for any reason. For purposes of this
Agreement, termination of your employment by the Company for any reason other
than Cause shall be considered "without Cause."

        C.    Termination by you for Good Reason.    You may terminate this
Agreement at any time for "Good Reason" by giving the Company at least fourteen
(14) days prior written notice of the effective date of such termination. For
purposes of this Agreement, Good Reason shall have one of the following
meanings, depending on when such termination takes place:

        (a)  Within the first two (2) years following a Change in Control (as
defined below) of the Company, Good Reason shall mean, without your prior
written consent: (i) a demotion or a substantial reduction in the scope of your
position, duties, responsibilities or status with the

4

--------------------------------------------------------------------------------

Company (including, but not limited to, a demotion in your position with the
Company so that you no longer report directly to the Chief Executive Officer of
the Company), or any removal of you from or any failure to reelect you to any of
the positions (or functional equivalent of such positions) referred to in the
introductory paragraphs hereof, except in connection with the termination of
your employment due to Death, Disability (as defined below), normal retirement
or for Cause or by you voluntarily other than for Good Reason; (ii) a reduction
by the Company in your Base Salary or a material reduction in the benefits or
perquisites available to you as in effect immediately prior to any such
reduction; (iii) a relocation of you to a work location more than fifty
(50) miles from your work location immediately prior to such proposed
relocation; provided that such proposed relocation results in a materially
greater commute for you based on your residence immediately prior to such
relocation; or (iv) the failure of the Company to obtain an assumption agreement
from any successor contemplated under Section 13 of this Agreement. You
understand and agree that if the Company undergoes a Change in Control (as
defined below) and you terminate your employment with the Company (as opposed to
the Company terminating your employment) because WebMD asserts that your
continued employment with the Company would breach an agreement between you and
WebMD, such termination would not in itself constitute a termination for Good
Reason entitling you to receive a severance payment or benefits under this
Agreement.

        (b)  At any time that is not within the first two (2) years following a
Change in Control (as defined below) of the Company, Good Reason shall mean,
without your prior written consent: (i) a reduction in your Base Salary; (ii) a
demotion in your position with the Company so that you no longer report directly
to the Chief Executive Officer of the Company; or (iii) the corporate
headquarters of the Company is relocated outside of the State of California.

        D.    Termination by you without Good Reason.    You may voluntarily
terminate your employment at any time and for any reason. For purposes of this
Agreement, voluntary termination of your employment for any reason other than
for Good Reason shall be considered "without Good Reason."

        E.    Termination by the Company due to Death or Disability.    The
Company may terminate your employment due to your Death or "Disability." For
purposes of this Agreement, Disability shall mean your absence from your duties
hereunder on a full-time basis for a period of six (6) consecutive months as a
result of your incapacity due to physical or mental disability, as determined in
accordance with the Company's short term and long term disability plans.

        9.    Rights on Termination; Severance.    

        A.    Termination by the Company for Cause.    In the event that your
employment is terminated by the Company for Cause, you will be paid (in each
case to the extent not theretofore paid) within thirty (30) days following your
date of termination (or such shorter period that may be required by applicable
law): your annual Base Salary through the date of termination, any compensation
previously deferred by you (together with any interest and earnings therein)
subject to the election options in the Health Net, Inc. Deferred Compensation
Plan if you have elected to participate therein, accrued but unused PTO,
reimbursable expenses incurred by you prior to the termination date and any
other compensatory plan, arrangement or program payment to which you may be
entitled. In the event that your employment is terminated by the Company for
Cause, then you shall not be eligible to receive any other payments or benefits
provided in this Section 9.

        B.    Termination by the Company without Cause or by you for Good
Reason.    

        (1)  If your employment is terminated by the Company without Cause or
you terminate your employment for Good Reason (by giving the Company at least
fourteen (14) days prior

5

--------------------------------------------------------------------------------

written notice of the effective date of termination) at any time that is not
within the first two (2) years after a Change in Control (as defined below) of
the Company, you will be entitled to receive, provided you sign a Waiver and
Release of Claims substantially in the form attached hereto as Exhibit A, which
is incorporated into this Agreement by reference, (i) a lump sum cash payment
equal to twenty-four (24) months of your Base Salary in effect immediately prior
to the date of your termination and, in the event that the trading price for the
Class A Common Stock of the Company is at least $35 per share at the time of
such termination, an "incentive bonus amount" in addition to any other bonus
amounts to which you may be entitled for the year in which such termination
occurs or prior years (with the "incentive bonus amount" calculated for these
purposes using two (2) times the greater of (A) the target incentive amount
applicable to you for such year under the MIP and (B) the incentive amount that
was earned by you under the MIP for the immediately preceding plan year),
(ii) the continuation of your medical, dental and vision benefits for you and
your dependents for six (6) months following the effective date of your
termination, and (iii) after expiration of such six (6) month benefits
continuation period, the premium payments for continuation, under COBRA, of your
medical, dental and vision benefits (as maintained for your benefit immediately
prior to the date of your termination) for you and your dependents for a period
of eighteen (18) months, provided you properly elect to continue those benefits
under COBRA; provided, however, that in the event the Company requests, in
writing, prior to such termination by you for Good Reason that you continue in
the employ of the Company for up to an additional three (3) months, you must
continue to remain so employed by the Company during such additional period of
time in order to receive the foregoing severance benefits. The lump sum payment
referred to above will be paid within thirty (30) days following your
termination of employment.

        (2)  If your employment is terminated by the Company without Cause or
you terminate your employment for Good Reason (by giving the Company at least
fourteen (14) days prior written notice of the effective date of termination) at
any time within the first two (2) years after a Change in Control (as defined
below) of the Company, then you will be entitled to receive, provided you sign a
Waiver and Release of Claims substantially in the form attached hereto as
Exhibit A, which is incorporated into this Agreement by reference, (i) a lump
sum payment equal to thirty-six (36) months of your Base Salary in effect
immediately prior to the date of your termination and an "incentive bonus
amount" in lieu of any other bonus amounts to which you may be entitled for the
year in which such termination occurs (with the "incentive bonus amount"
calculated for these purposes using three (3) times the greater of (A) the
target incentive amount applicable to you for such year under the MIP and
(B) the incentive amount that was earned by you under the MIP for the
immediately preceding plan year), (ii) the continuation of your medical, dental
and vision benefits for you and your dependents for eighteen (18) months
following the effective date of your termination, and (iii) after expiration of
such eighteen (18) month benefits continuation period, the premium payments for
continuation, under COBRA, of your medical, dental and vision benefits
(maintained for your benefit immediately prior to the date of your termination)
for you and your dependents for a period of eighteen (18) months, provided you
properly elect to continue those benefits under COBRA; provided, however, that
in the event the Company requests, in writing, prior to such termination by you
for Good Reason that you continue in the employ of the Company for up to an
additional three (3) months, you must continue to remain so employed by the
Company during such additional period of time in order to receive the foregoing
severance benefits. The lump sum payment referred to above will be paid within
thirty (30) days following your termination of employment.

        C.    Termination by you without Good Reason.    In the event that you
voluntarily terminate your employment with the Company without Good Reason, you
will be paid (in each case to the

6

--------------------------------------------------------------------------------

extent not theretofore paid) within thirty (30) days following your date of
termination (or such shorter period that may be required by applicable law):
your annual Base Salary through the date of termination, any compensation
previously deferred by you (together with any interest and earnings therein)
subject to the election options in the Health Net, Inc. Deferred Compensation
Plan if you have elected to participate therein, accrued but unused PTO,
reimbursable expenses incurred by you prior to the termination date and any
other compensatory plan, arrangement or program payment to which you may be
entitled. In the event that you voluntarily terminate your employment with the
Company without Good Reason, then you shall not be eligible to receive any other
payments or benefits provided in this Section 9.

        D.    Termination by the Company due to Death or Disability.    In the
event that your employment is terminated at any time due to Death or Disability,
you (or your beneficiaries or estate) shall be entitled to (a) continuation of
all medical and dental insurance for a period of twelve (12) months from the
date of termination and (b) a lump sum payment equal to twelve (12) months of
your Base Salary in effect immediately prior to the date of your termination
and, in the event that the trading price for the Class A Common Stock of the
Company is at least $35 per share at the time of such termination, an "incentive
bonus amount" in lieu of any other bonus amounts to which you may be entitled
for the year in which such termination occurs (with the "incentive bonus amount"
calculated for these purposes using the greater of (A) the target incentive
amount applicable to you for such year under the MIP and (B) the incentive
amount that was earned by you under the MIP for the immediately preceding plan
year), to be paid within thirty (30) days following your termination of
employment, provided in the event of a termination due to Disability, you sign
the Waiver and Release of Claims which is incorporated into this Agreement by
reference as Exhibit A.

        E.    Definition of "Change in Control".    For purposes of this
Agreement, Change in Control shall mean any of the following:

        (a)  Any person (as such term is defined under Section 13(d)(3) of the
Securities Exchange Act of 1934, as amended (the "Exchange Act")), corporation
or other entity (other than the Company or any of its subsidiaries, or any
employee benefit plan sponsored by the Company or any of its subsidiaries) is or
becomes the beneficial owner (as such term is defined in Rule 13d-3 under the
Exchange Act) of securities of the Company representing twenty percent (20%) or
more of the combined voting power of the outstanding securities of the Company
which ordinarily (and apart from rights accruing under special circumstances)
have the right to vote in the election of directors (calculated as provided in
paragraph (d) of such Rule 13d-3 in the case of rights to acquire the Company's
securities) (the "Securities");

        (b)  As a result of a tender offer, merger, sale of assets or other
major transaction, the persons who are directors of the Company immediately
prior to such transaction cease to constitute a majority of the Board of
Directors of the Company (or any successor corporations) immediately after such
transaction;

        (c)  The Company is merged or consolidated with any other person, firm,
corporation or other entity and, as a result, the shareholders of the Company,
as determined immediately before such transaction, own less than eighty percent
(80%) of the outstanding Securities of the surviving or resulting entity
immediately after such transaction;

        (d)  A tender offer or exchange offer is made and consummated for the
ownership of twenty percent (20%) or more of the outstanding Securities of the
Company;

        (e)  The Company transfers, exchanges or leases substantially all of its
assets to another person, firm, corporation or other entity that is not a
wholly-owned subsidiary of the Company; or

7

--------------------------------------------------------------------------------




        (f)    The Company enters into a management agreement with another
person, firm, corporation or other entity that is not a wholly-owned subsidiary
of the Company and such management agreement extends hiring and firing authority
over you to an individual or organization other than the Company.

        10.    Withholding.    All payments required to be made by the Company
hereunder to you or your estate or beneficiaries shall be subject to the
withholding of such amounts relating to taxes as the Company may reasonably
determine should be withheld pursuant to any applicable law or regulation.

        11.    Potential Tax Consequences for "Parachute" Payments.    

        11.1 Notwithstanding any other provisions of this Agreement, in the
event that (i) any payment or distribution by the Company to or for your benefit
(whether paid or payable or distributed or distributable pursuant to the terms
of this Agreement or any other plan, arrangement or agreement with the Company,
any person whose actions result in a Change in Control or any person affiliated
with the Company or such person) (all such payments and distributions, including
the severance payments and benefits provided for in Section 9 hereof (the
"Severance Payments"), being hereinafter called "Total Payments") would be
subject (in whole or part) to the excise tax imposed under Section 4999 of the
Internal Revenue Code of 1986, as amended (the "Code"), or any successor
provision enacted under the Code or any interest or penalties are incurred by
you with respect to such excise tax (such excise tax, together with any such
interest and penalties, are hereinafter collectively referred to as the "Excise
Tax") and (ii) there are any excess parachute payments (within the meaning of
Section 280G(b) of the Code or any successor provision enacted under the Code),
in the aggregate, in respect of such Total Payments in excess of $50,000, then
the Company shall pay to you an additional cash payment (the "Tax Gross-up") so
that after receipt of such Tax Gross-up, the payment of any additional federal,
state and local income taxes on such Tax Gross-up amount and the payment of any
Excise Taxes, you shall receive such net amount of Total Payments equal to the
amount that you would have received if no Excise Tax was due; provided, however,
that you shall cooperate in good faith with the Company to minimize the amount
of the Excise Tax that may become payable by taking any such action or making
any such election as may be reasonably requested by the Company in respect of
the Total Payments due to you.

        11.2 Subject to the provisions of Section 11.3, all determinations
required to be made under this Section 11, including whether and when a Tax
Gross-Up is required and the amount of such Tax Gross-Up and the assumptions to
be utilized in arriving at such determination, shall be made by the public
accounting firm that, immediately prior to the Change in Control, was the
Company's independent auditor (the "Accounting Firm") which shall provide
detailed supporting calculations both to the Company and you within fifteen
(15) business days of the receipt of notice from you that you have received
Total Payments, or such earlier time as is requested by the Company. All fees
and expenses of the Accounting Firm shall be borne solely by the Company. Any
Tax Gross-Up, as determined pursuant to this Section 11, shall be paid by the
Company to you within five (5) days of the receipt of the Accounting Firm's
determination. If the Accounting Firm determines that no Excise Tax is payable
by you, then the Accounting Firm shall furnish to you a written opinion that
failure to report the Excise Tax on your applicable federal income tax return
would not result in the imposition of any tax assessment or a negligence or
similar penalty. Any determination by the Accounting Firm shall be binding upon
the Company. As a result of any uncertainty in the application of Section 4999
of the Code at the time of the determination by the Accounting Firm hereunder,
it is possible that Tax Gross-Up which will not have been made by the Company
should have been made ("Underpayment"), consistent with the calculations
required to be made hereunder. In the event that the Company exhausts its
remedies pursuant to Section 11.3 and you thereafter are required to make a
payment of any Excise Tax, the Accounting Firm shall

8

--------------------------------------------------------------------------------




determine the amount of the Underpayment that has occurred and any such
Underpayment shall be promptly paid by the Company to you or for your benefit.

        11.3 You shall notify the Company in writing of any claim by the
Internal Revenue Service that, if successful, would require the payment by the
Company of the Tax Gross-Up. Such notification shall be given as soon as
practicable but no later than ten (10) business days after you are informed in
writing of such claim and shall apprise the Company of the nature of such claim
and the date on which such claim is requested to be paid. You shall not pay such
claim prior to the expiration of the thirty (30) day period following the date
on which you give such notice to the Company (or such shorter period ending on
the date that any payment of taxes with respect to such claim is due). If the
Company notifies you in writing prior to the expiration of such period that it
desires to contest such claim, you shall:

        (1)  give the Company any information reasonably requested by the
Company relating to such claim,

        (2)  take such action in connection with contesting such claim as the
Company shall reasonably request in writing from time to time, including,
without limitation, accepting legal representation with respect to such claim by
an attorney reasonably selected by the Company,

        (3)  cooperate with the Company in good faith in order effectively to
contest such claim, and

        (4)  permit the Company to participate in any proceedings relating to
such claim;

provided, however, that the Company shall bear and pay directly all costs and
expenses (including additional interest and penalties) incurred in connection
with such contest and shall indemnify and hold you harmless, on an after-tax
basis, for any Excise Tax or income tax (including interest and penalties with
respect thereto) imposed as a result of such representation and payment of costs
and expenses. Without limitation on the foregoing provisions of this [Section]
10.3, the Company shall control all proceedings taken in connection with such
contest and, at its sole option, may pursue or forego any and all administrative
appeals, proceedings, hearings and conferences with the taxing authority in
respect of such claim and may, at its sole option, either direct you to pay the
tax claimed and sue for a refund or contest the claim in any permissible manner,
and you agree to prosecute such contest to a determination before any
administrative tribunal, in a court of initial jurisdiction and in one or more
appellate courts, as the Company shall determine; provided further, that if the
Company directs you to pay such claim and sue for a refund, the Company shall
advance the amount of such payment to you on an interest-free basis and shall
indemnify and hold you harmless, on an after-tax basis, from any Excise Tax or
income tax (including interest or penalties with respect thereto) imposed with
respect to such advance or with respect to any imputed income with respect to
such advance and any and all costs and expenses of any such contest, dispute
and/or appeal that you pay directly; and provided further, that any extension of
the statute of limitations relating to payment of taxes for your taxable year
with respect to which such contested amount is claimed to be due is limited
solely to such contested amount. Furthermore, the Company's control of the
contest shall be limited to issues with respect to which a Tax Gross-Up would be
payable hereunder and you shall be entitled to settle or contest, as the case
may be, any other issue raised by the Internal Revenue Service or any other
taxing authority.

        11.4 If, after your receipt of an amount advanced by the Company
pursuant to Section 11.3, you become entitled to receive, and receive, any
refund with respect to such claim, you shall (subject to the Company's complying
with the requirements of Section 11.3) promptly pay to the Company the amount of
such refund (together with any interest paid or credited thereon after taxes
applicable thereto). If, after your receipt of an amount advanced by the Company
pursuant to Section 11.3, a determination is made that you shall not be entitled
to any refund with respect

9

--------------------------------------------------------------------------------




to such claim and the Company does not notify you in writing of its intent to
contest such denial of refund prior to the expiration of thirty (30) days after
such determination, then such advance shall be forgiven and shall not be
required to be repaid and the amount of such advance shall offset, to the extent
thereof, the amount of Tax Gross-Up required to be paid.

        11.5 At the time that payments are made under Section 11 of this
Agreement, the Company shall provide you with a written statement setting forth
the manner in which such payments were calculated and the basis for such
calculations including, without limitation, any opinions or other advice the
Company has received from tax counsel, the Auditor or other advisors or
consultants (and any such opinions or advice which are in writing shall be
attached to the statement).

        12.    Restrictive Covenants.    

        A.    You hereby agree that, during (i) the six (6)-month period
following a termination of your employment with the Company that entitles you to
receive severance benefits under this Agreement or a written agreement with or
policy of the Company or (ii) the twelve (12)-month period following a
termination of your employment with the Company that does not entitle you to
receive such severance benefits (the period referred to in either clause (i) or
(ii), the "Restricted Period"), you shall not undertake any employment or
activity (including, but not limited to, consulting services) with a Competitor
(as defined below) in any geographic area in which the Company or any of its
affiliates operate (the "Market Area"), where the loyal and complete fulfillment
of the duties of the competitive employment or activity would call upon you to
reveal, to make judgments on or otherwise use or disclose any confidential
business information or trade secrets of the business of the Company or any of
its affiliates to which you had access during your employment with the Company.
If you take a position as a vice president (or higher position) or as a director
of a Competitor it will be presumed for purposes of this Agreement that the
loyal and complete fulfillment of your duties would require you to use such
information and you would therefore be deemed to be in breach of this provision.
For purposes of this Section, "Competitor" shall refer to any health maintenance
organization or insurance company that provides managed health care or related
services similar to those provided by the Company or any of its affiliates.

        B.    In addition, you agree that, during the applicable Restricted
Period following termination of your employment with the Company, you shall not,
directly or indirectly, (i) solicit, interfere with, hire, offer to hire or
induce any person, who is or was an employee of the Company or any of its
affiliates at the time of such solicitation, interference, hiring, offering to
hire or inducement, to discontinue his/her relationship with the Company or any
of its affiliates or to accept employment by, or enter into a business
relationship with, you or any other entity or person or (ii) solicit, interfere
with or otherwise contact any customer or client of the Company or any of its
affiliates.

        C.    It is hereby further agreed that if any court of competent
jurisdiction shall determine that the restrictions imposed in this Section 12
are unreasonable (including, but not limited to, the definition of Market Area
or Competitor or the time period during which this provision is applicable), the
parties hereto hereby agree to any restrictions that such court would find to be
reasonable under the circumstances.

        D.    You also acknowledge that the services to be rendered by you to
the Company are of a special and unique character, which gives this Agreement a
peculiar value to the Company or any of its affiliates, the loss of which may
not be reasonably or adequately compensated for by damages in an action at law,
and that a material breach or threatened breach by you of any of the provisions
contained in this Section will cause the Company or any of its affiliates
irreparable injury. You therefore agree that the Company may be entitled, in
addition to the remedies set forth above in this Section and any other right or
remedy, to a temporary, preliminary and permanent injunction, without the
necessity of proving the inadequacy of monetary damages or the

10

--------------------------------------------------------------------------------




posting of any bond or security, enjoining or restraining you from any such
violation or threatened violations.

        13.    Successors; Binding Agreement.    

        A.    This Agreement shall not be terminated by any merger or
consolidation of the Company whereby the Company is or is not the surviving or
resulting corporation or as a result of any transfer of all or substantially all
of the assets of the Company. In the event of any such merger, consolidation or
transfer of assets, the provisions of this Agreement shall be binding upon the
surviving or resulting corporation or the person or entity to which such assets
are transferred.

        B.    The Company agrees that concurrently with any merger,
consolidation or transfer of assets referred to in this Section 13, it will
cause any successor or transferee unconditionally to assume, by written
instrument delivered to you (or his beneficiary or estate), all of the
obligations of the Company hereunder. Failure of the Company to obtain such
assumption prior to the effectiveness of any such merger, consolidation or
transfer of assets shall be a breach of this Agreement and shall entitle you to
compensation and other benefits from the Company in the same amount and on the
same terms as you would be entitled hereunder if your employment were terminated
without Cause. For purposes of implementing the foregoing, the date on which any
such merger, consolidation or transfer becomes effective shall be deemed the
date of termination.

        C.    This Agreement shall inure to the benefit of and be enforceable by
your personal or legal representatives, executors, administrators, successors,
heirs, distributees, devisees and legatees. If you shall die while any amounts
would be payable to you hereunder had you continued to live, all such amounts,
unless otherwise provided herein, shall be paid in accordance with the terms of
this Agreement to such person or persons appointed in writing by you to receive
such amounts or, if no person is so appointed, to your estate.

        14.    Severability.    If any term of this Agreement is held to be
invalid, void or unenforceable, the remainder of this Agreement shall remain in
full force and effect and shall in no way be affected and the parties shall use
their best efforts to find an alternative way to achieve the same result.

        15.    Integrated Agreement.    This Agreement supersedes any prior
agreements, representations or promises of any kind, whether written, oral,
express or implied between the parties hereto with respect to the subject
matters herein. It constitutes the full, complete and exclusive agreement
between you and the Company with respect to the subject matters herein. This
Agreement cannot be changed unless in writing, signed by you and the Chief
Executive Officer of the Company and approved by the Board of Directors of the
Company (or the Committee, if permitted by the By-laws of the Company).

        16.    Waiver.    No waiver of any default hereunder shall operate as a
waiver of any subsequent default. Failure by either party to enforce any of the
terms or conditions of this Agreement, for any length of time or from time to
time shall not be deemed to waive or decrease the rights of such party to insist
thereafter upon strict performance by the other party.

        17.    Notices.    All notices and communications required or permitted
hereunder shall be in writing and shall be deemed given (a) if delivered
personally, (b) one (1) day after being sent by Federal Express or a similar
commercial overnight service or (c) three (3) days after being mailed by
registered

11

--------------------------------------------------------------------------------


or certified mail, return receipt requested, prepaid and addressed to the
following addresses, or at such other addresses as the parties may designate by
written notice in the manner aforesaid:

If to the Company:   Health Net, Inc.
Organization Effectiveness Department
21650 Oxnard Street, 22nd Floor
Woodland Hills, CA 91367
Attention: Karin Mayhew
If to the Employee:
 
Marvin P. Rich
1930 Ocean Avenue # 205
Santa Monica, CA 90405
With a copy to:
 
Buchalter, Nemer, Fields & Younger, P.C.
601 South Figueroa Street, 24th Floor
Los Angeles, CA 90017
Attention: Stuart D. Buchalter, Esq.

        18.    Governing Law.    The interpretation, construction and
performance of this Agreement shall be governed by and construed and enforced in
accordance with the internal laws of the State of Delaware without regard to the
principle of conflicts of laws. The invalidity or unenforceability of any
provision of this Agreement shall not affect the validity or enforceability of
any other provisions of this Agreement, which other provisions shall remain in
full force and effect.

        19.    Survival and Enforcement.    Sections 4 and 12 of this Agreement
and any rights and remedies arising out of this Agreement shall survive and
continue in full force and effect in accordance with the respective terms
thereof, notwithstanding any termination of this Agreement or your employment.
The parties agree that the Company would be damaged irreparably in the event any
provision of Sections 4 or 12 of this Agreement were not performed in accordance
with its terms or were otherwise breached and that money damages would be an
inadequate remedy for any such nonperformance or breach. Therefore, the Company
or its successors or assigns shall be entitled in addition to other rights and
remedies existing in their favor, to an injunction or injunctions to prevent any
breach or threatened breach of any of such provisions and to enforce such
provisions specifically (without posting a bond or other security).

        20.    Acknowledgement.    You acknowledge that you have had the
opportunity to discuss this matter with and obtain advice from your attorney,
have had sufficient time to and have carefully read and fully understood all of
the provisions of this Agreement, and you are knowingly and voluntarily entering
into this Agreement. You further acknowledge that you are obligated to become
familiar with and comply at all times with all written Company policies.

        We look forward to your joining our organization. In order to confirm
your agreement with the Company and your acceptance of these terms, please sign
one copy of this letter agreement and return it to me.

Sincerely,

/s/  KARIN D. MAYHEW      

--------------------------------------------------------------------------------

Karin D. Mayhew
Senior Vice President, Organization Effectiveness

cc: Jay Gellert
   

12

--------------------------------------------------------------------------------

This will confirm my agreement to the terms of my employment with the Company as
set forth in this letter agreement.

/s/  MARVIN P. RICH      

--------------------------------------------------------------------------------

Marvin P. Rich    
Date:
January 26, 2002
 
   

--------------------------------------------------------------------------------

   

13

--------------------------------------------------------------------------------



QuickLinks


Exhibit 10.11

